BUSSEY, Judge
(specially concurring):
I concur in all respects with the opinion of Judge Bliss, and desire only to add that, in my opinion, the defendants’ assertion that the testimony of Officer Fairbanks of the Kansas City Police Department, that he stopped the Cadillac for the reason that it had been reported stolen from Oklahoma, was an “evidentiary harpoon” is not supported by the record before us.
It is abundantly clear from the testimony of Detective Waymire of the Kansas City Police Department, that defendant Danger*668field acknowledged that the vehicle had been stolen from him, recovered by him, and that he had failed to notify the police. In view of this testimony and no other evidence tending to establish that the car was, in fact, a car stolen either by defendant Dangerfield or defendant Green, it is impossible to see how the jury could have considered that the car was in fact stolen by the defendants and, therefore, could not have constituted evidence of another crime.